O’BRIEN, J.
It is insisted upon this appeal that the writ of certiorari should be quashed, because it appears that none of the grounds specified in the petition were presented to the assessors, .and those not specified must be considered waived, and because, upon the application to the assessors, the assessment as made was warranted by the facts disclosed. The question of the sufftciency of the petition and the return, we think, is disposed of adversely to the appellants by the case of People v. Tax Com’rs of City of New York, 144 N. Y. 483, 39 N. E. 385. As to "the facts disclosed *992warranting the assessment, we think it therefrom appears that the method resorted to was erroneous, in that it was based upon the market value of the shares of the corporation, which, as held in the Union Trust Co. Case, 126 N. Y. 433, 27 N. E. 818, was an erroneous basis for determining the amount of the capital of the corporation liable to taxation. It was therein held that it is the corporate assets constituting the capital, and not the value of its shares in the hands of individual owners, that is the subject of taxation.
We think, therefore, that the order was right, and should be affirmed, with costs.